BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number:  14/682,557
Filing Date: April 09, 2015
Appellant(s): Rubendran Amarasingham et al.


__________________
Wei Wei Jeang
For Appellant


EXAMINER'S ANSWER

The present application is being examined under the pre-AIA  first to invent provisions. 

This is in response to the appeal brief filed 28 April 2022 appealing from the Office action mailed on 8 January 2021.


(1)	Grounds of Rejection to be Reviewed on Appeal
      
            Every ground of rejection set forth in the Office action dated 01/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”   

WITHDRAWN REJECTIONS  

Claim Rejections - 35 USC § 112

The rejection of claims 1 and 10 for being indefinite under 35 U.S.C. § 112, second paragraph is withdrawn.

(2) The following ground(s) of rejection are applicable to the appealed claims.
                                             
                              Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient 
structure, material, or acts for performing the claimed function.

Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 

Such claim limitations are: 
one predictive model configured to identify; a risk logic module configured to apply; a medical resource and supply monitoring logic module configured to receive; and a data presentation module configured to display in claim 1; 
 a disease identification logic module configured to analyze in claim 3; 
a natural language processing and generation logic module configured to process and analyze.in claim 4; 
an artificial intelligence logic module configured to detect, analyze, and verify in claim 5; 
the data presentation module configured to display in claim 6; 
the medical resource and supply monitoring logic module configured to determine in claim 7; 
a risk logic module configured to apply, a medical resource and supply monitoring logic module configured to receive, a data presentation module configured to display in claim 10; 
a disease identification logic module configured to analyze in claim 12; 
a natural language processing and generation logic module configured to process and analyze.in claim 13; 
an artificial intelligence logic module configured to detect, analyze, and verify in claim 14; 
the data presentation module configured to display in claim 16; and 
the medical resource and supply monitoring logic module configured to automatically determine in claim 17.

          Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
3.      The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.       The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.        Claims 1, 3, 5-6, and 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kozuch et al (US 2012/0084092 A1, hereinafter referred to as Kozuch), in view of Rajasenan (US 8,515, 777 B1, hereinafter referred to as Rajasenan), and further in view of Fung et al. (US 2011/0202486 A1, hereinafter referred to as Fung).

As to claim 1, Kozuch teaches a holistic hospital patient care and management system comprising: a data store operable to receive and store data associated with a plurality of patients including clinical and non-clinical data, the clinical data are selected from at least one member of 5 the group consisting of: vital signs and other physiological data; data associated with physical exams by a physician, nurse, or allied health professional; medical history; allergy and adverse medical reactions; family medical information; prior surgical information; emergency room records; medication administration records; culture results; dictated clinical notes and records; gynecological and obstetric information; mental status examination; vaccination records; 10 radiological imaging exams; invasive visualization procedures; psychiatric treatment information; prior histological specimens; laboratory data; genetic information; physician's and nurses' notes; networked devices and monitors; pharmaceutical and supplement intake information; and focused genotype testing (see paragraphs [0007], EMR (electronic medical record)-a database of patient medical records and clinical data that is maintained through a software application or service on the premises of a hospital, clinic or private physician practice; [0008], PHR (personal health record)-a database of patient health records that is maintained through an online software application or service. Data entry, modifications and access control is dictated by the patient. Examiner interprets the data entry, modifications and access control is dictated by the patient; as non-clinical data;   Fig 1 and [0038]-[0040]) including clinical and non-clinical data (Fig 2 and paragraph[0041]), an office portal for doctors and medical administrators that allows physicians to view patient records 140); and the non-clinical data are selected from at least one member of the group consisting of: social, behavioral, lifestyle, and economic data; type and 15 nature of employment data; job history data; medical insurance information; hospital utilization patterns; exercise information; addictive substance use data; occupational chemical exposure records; frequency of physician or health system contact logs; location and frequency of habitation change data; predictive screening health questionnaires; personality tests; census and demographic data; neighborhood environment data; dietary data; participation in food, housing, 20 and utilities assistance registries; gender; marital status; education data; proximity and number of family or care-giving assistant data; address data; housing status data; social media data; educational level data (see paragraphs [0007], EMR (electronic medical record)-a database of patient medical records and clinical data that is maintained through a software application or service on the premises of a hospital, clinic or private physician practice; [0008], PHR (personal health record)-a database of patient health records that is maintained through an online software application or service. Data entry, modifications and access control is dictated by the patient. Examiner interprets the data entry, modifications and access control is dictated by the patient; as non-clinical data;   Fig 1 and paragraphs [0038]-[0040]) including clinical and non-clinical data (Fig 2 and paragraph [0041 ]), an office portal for doctors and medical administrators that allows physicians to view patient records 140); and data entered by patients (see Fig.1, element 110, “Data entered & managed by patients,” management and display of patient inputs and support features in a personal health record module 110); 62 DAL:916602.1and
a data presentation module configured to display medical resource and supply location and status information on a specified device (see paragraphs [0027], results may be displayed on an output device connected to any of the general-purpose or networked computers, or transmitted to a remote device for output or display; [0038], display of patient inputs and support features in a personal health record module 110). 
Rajasenan teaches:
at least one predictive model including a plurality of weighted risk variables and risk thresholds in consideration of the clinical and non-clinical data and configured to identify at least 5 one medical condition associated with each of the plurality of patients (see Fig. 1, elements 104 and 106, col. 4, lines 7-28; col. 7, lines 65-67 to col. 8, lines 1-3, scoring mechanism is used to model and predict the risks (based on the available data). A filter is applied to determine only those risks above a threshold value. This will then offer results in the form of one or more diagnoses that have some quantified degree of probability ascribed to them; col. 5, lines 1-7 and lines 41-54, healthcare supply provisioning engine 102 uses a predictive healthcare demand model 104 and a predictive healthcare supply model 106 to determine at risk tasks. At risk tasks are those tasks that may not be performed by a given healthcare supply in response to a given healthcare demand; col. 10, lines 38-50);
a plurality of RFID sensors configured to detect a plurality of RFID tags associated with a plurality of medical resources and supplies to enable real-time tracking location and status (see col. 23, lines 43-52, the RFID tag is sensed by a sensor in room 1402, which identifies healthcare provider 1410 as being in the room); and
a medical resource and supply monitoring logic module configured to receive location data from the RFID sensors, analyze medical resource and supply real-time location and availability, assign medical resources and supplies to the plurality of patients in response to the patient stratified risks and medical resource and supply availability and location, and record each assignment (see col. 20, lines 4-33, monitoring is performed using devices such as biometric sensors of stress or fatigue, especially mental fatigue, or if those are not available, at least cameras and microphones to capture visual and audio information that can help estimate capacity risk, and therefore whether a tipping point has been reached, of a particular healthcare provider…Using RFID and/or other techniques, instructions and tracking information can be issued and/or received from the robot to direct the robot to the proper place for obtaining required information;   col. 23, lines 43-52, the RFID tag is sensed by a sensor in room 1402, which identifies healthcare provider 1410 as being in the room. The information can be transmitted to healthcare provisioning engine 102 in any of a number of ways).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Kozuch to add a predictive model, a medical resource and supply monitoring logic module in Kozuch’s system as taught by Rajasenan above.  The modification would have been obvious because one of ordinary skill would be motivated to improve efficiency in providing healthcare services as suggested by Rajasenan (see col. 2, lines 16-22).
But Kozuch and Rajasenan fail to explicitly teach a risk logic module configured to apply the at least one predictive model to the clinical and non-clinical data to determine at least one risk score associated with each of the plurality of patients, and to stratify the risks associated with the plurality of patients in response to the risk scores.
However Fung teaches a risk logic module configured to apply the at least one predictive model to the clinical and non-clinical data to determine at least one risk score associated with each of the plurality of patients, and to stratify the risks associated with the plurality of patients in response to the risk scores (see Fig. 2, elements 204 and 206, risk score; paragraphs [0027], prediction results can be used to stratify at-risk patients into different categories who need specific types of preventive intervention; [0034], risk score may be determined by training a predictive model with historical information (or features extracted from the patient data.)).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Kozuch to add a risk logic module in Kozuch’s system as taught by Fung above.  The modification would have been obvious because one of ordinary skill would be motivated to facilitate interpretation, risk assessment and/or clinical decision support as suggested by Fung (see paragraph [0009]).

As to claim 3, which incorporates the rejection of claim 1, Kozuch teaches wherein the risk logic module further comprises a disease identification logic module configured to analyze the clinical and non-clinical data associated 63 DAL:916602.1 with a particular patient and identify the at least one medical condition associated with the patient (see paragraph [0049], the network will then search for anomalous rates of change of similar symptoms or illness against a population in either a local, regional, or national area. Once these symptoms reach a threshold rate of change, which usually indicates how fast the symptom or disease is spreading, an alert is sent to all hospitals in the system or the Center for Disease Control (CDC) 340…). 

As to claim 5, which incorporates the rejection of claim 1, Kozuch teaches wherein the risk logic module further comprises an 10 artificial intelligence logic module configured to detect, analyze, and verify trends indicated in the clinical and non-clinical data and modify the plurality of weighted risk variables and risk thresholds in response to detected and verified trends indicated in the clinical and non-clinical data (see paragraphs [0048]-[0049], an artificial intelligence engine 250 to "learn" about all the multitude of variations in symptoms and risk factors for that particular illness [0061]-[0065]). 15 

As to claim 6, which incorporates the rejection of claim 1, Kozuch teaches wherein the data presentation module is configured to display a list of medical resources and supplies, and status and location thereof (see paragraphs [0053], a powerful feature to the office portal is the ability to show alerts 460). 

As to claim 8, which incorporates the rejection of claim 1, Rajasenan teaches a plurality of RFID sensors configured to detect a plurality of RFID tags associated with the plurality of patients to enable real-time tracking location and status (see col. 23, lines 43-52, the RFID tag is sensed by a sensor in room 1402, which identifies healthcare provider 1410 as being in the room; col. 20, lines 4-33, using RFID and/or other techniques, instructions and tracking information can be issued and/or received from the robot to direct the robot to the proper place for obtaining required information).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Kozuch to add a real-time tracking location and status in Kozuch’s system as taught by Rajasenan above.  The modification would have been obvious because one of ordinary skill would be motivated to improve efficiency in providing healthcare services as suggested by Rajasenan (see col. 2, lines 16-22).

5 As to claim 9, which incorporates the rejection of claim 1, Rajasenan teaches a plurality of RFID sensors configured to detect a plurality of RFID tags associated with a plurality of medical staff to enable real-time tracking location and status (see col. 14, sensors (e.g., RFID) that can determine if a particular person's badge or tag is in the facility; col. 23, lines 43-52, the RFID tag is sensed by a sensor in room 1402, which identifies healthcare provider 1410 as being in the room; col. 20, lines 4-33, using RFID and/or other techniques, instructions and tracking information).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Kozuch to add a real-time tracking location and status in Kozuch’s system as taught by Rajasenan above.  The modification would have been obvious because one of ordinary skill would be motivated to improve efficiency in providing healthcare services as suggested by Rajasenan (see col. 2, lines 16-22).

6.        Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kozuch et al (US 2012/0084092 A1, hereinafter referred to as Kozuch), in view of Rajasenan (US 8,515, 777 B1, hereinafter referred to as Rajasenan), and further in view of Fung et al. (US 2011/0202486 A1, hereinafter referred to as Fung), and MacDonald (US 2010/0189236 A1, hereinafter referred to as MacDonald).

As to claim 2, Kozuch, Rajasenan and Fung fail to explicitly teach wherein the specified device is selected from the group consisting of a mobile telephone, a laptop, a desktop computer, and a display monitor.
However MacDonald teaches wherein the specified device is selected from the group consisting of a mobile telephone, a laptop, a desktop computer, and a display monitor (see paragraph [0023], the computer device can be a desktop computer, a laptop computer, a handheld computer, such as a smart phone, or another type of device configured to communicate information to the selected telecommunications network). 20 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Kozuch to add a specified device in Kozuch’s system as taught by MacDonald above.  The modification would have been obvious because one of ordinary skill would be motivated to enhance security as suggested by MacDonald (see paragraph [0023]).

7.      Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kozuch et al (US 2012/0084092 A1, hereinafter referred to as Kozuch), in view of Rajasenan (US 8,515, 777 B1, hereinafter referred to as Rajasenan), and further in view of Fung et al. (US 2011/0202486 A1, hereinafter referred to as Fung), and Gotthardt (US 2011/0225114 A1, hereinafter referred to as Gotthardt).

As to claim 4, Kozuch, Rajasenan, and Fung fail to explicitly teach herein the risk logic module further comprises a natural 5 language processing and generation logic module configured to process and analyze clinical and non-clinical data expressed in natural language, and to generate an output expressed in natural language.
However Gotthardt teaches wherein the risk logic module further comprises a natural 5 language processing and generation logic module configured to process and analyze clinical and non-clinical data expressed in natural language, and to generate an output expressed in natural language (see paragraphs [0020]-[0021], natural language text is hard to evaluate and process automatically due to the tremendous diversity of syntactically correct expressions which can be used (and are used in practice) to describe a particular semantic concept, e.g. a symptom).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Kozuch to add natural 5 language processing in Kozuch’s system as taught by Gotthardt above.  The modification would have been obvious because one of ordinary skill would be motivated to to provide for an improved decision support system as suggested by Gotthardt (see paragraph [0009]).
8.       Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kozuch et al (US 2012/0084092 A1, hereinafter referred to as Kozuch), in view of Rajasenan (US 8,515, 777 B1, hereinafter referred to as Rajasenan), and further in view of Fung et al. (US 2011/0202486 A1, hereinafter referred to as Fung), and Rangadass (US 2013/0304498 A1, hereinafter referred to as Rangadass).

As to claim 7, Kozuch, Rajasenan, and Fung fail to explicitly teach wherein the medical resource and supply monitoring logic module is configured to determine the status of medical resources and supplies in response to the 20 detected location thereof.
However Rangadass teaches wherein the medical resource and supply monitoring logic module is configured to determine the status of medical resources and supplies in response to the 20 detected location thereof (see paragraphs [0035], resources and supplies; [0078], determine a status of the medical care facility and patients therein at the time of the analysis). 64 DAL:916602.1 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Kozuch to add a5 medical resource and supply monitoring logic module in Kozuch’s system as taught by Rangadass above.  The modification would have been obvious because one of ordinary skill would be motivated to provide the corresponding appropriate sequence and timing of staff interventions to achieve those goals with optimal efficiency as suggested by Rangadass (see paragraph [0042]).5

9.        Claims 10 and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Avinash et al. (US 2004/0122708 A1, hereinafter referred to as Avinash), in view of Rajasenan (US 8,515, 777 B1, hereinafter referred to as Rajasenan), and further in view of Fung et al. (US 2011/0202486 A1, hereinafter referred to as Fung).

As to claim 10, Avinash teaches a holistic hospital patient care and management system, comprising: 
a repository of patient data including clinical and non-clinical data associated with a plurality of patients updated and received from a plurality of clinical and social service organizations and data sources (see paragraphs[0049], [0063], [0065], [0068] [0281], and Figure 4. The teaching describes an integrated knowledge base that contains clinical and non-clinical data associated with patients and that is updatable upon the reception of new information. Such databases can be patient-specific. The integrated knowledge base pulls clinical information associated with patient from the controllable prescribable resources such as "clinical/ laboratory", "imaging" and "histologic"); and 
a data presentation module configured to display medical resource and supply location and status information on a specified device (see paragraphs [0027], results may be
displayed on an output device connected to any of the general-purpose or networked computers, or transmitted to a remote device for output or display;
[0038], display of patient inputs and support features in a personal health record
module 110).
Rajasenan teaches: 
a plurality of presence detection sensors configured to detect a plurality of tags associated with a plurality of medical resources and supplies to enable real-time tracking location and status (see col. 23, lines 43-52, the RFID tag is sensed by a sensor in room 1402, which identifies healthcare provider 1410 as being in the room); 
a plurality of presence detection sensors configured to detect a plurality of tags associated with a plurality of patients to enable real-time tracking location and status (see col. 20, lines 4-33, monitoring is performed using devices such as biometric sensors of stress or fatigue, especially mental fatigue, or if those are not available, at least cameras and microphones to capture visual and audio information that can help estimate capacity risk, and therefore whether a tipping point has been reached, of a particular healthcare provider ... Using RFID and/or other techniques, instructions and tracking information can be issued and/or received from the robot to direct the robot to the proper place for obtaining required information; col. 23, lines 43-52, the RFID tag is sensed by a sensor in room 1402, which identifies healthcare provider 1410 as being in the room. The information can be transmitted to healthcare provisioning engine 102 in any of a number of ways); 
at least one predictive model using clinical and social factors derived from the patient data to extract and translate both structured and unstructured information about the patient's clinical and non-clinical data to identify at least one patient having at least one medical condition requiring medical care (see Fig.1, elements 104 and 106, col. 4, lines 7-28; col. 7, lines 65-67 to col. 8, lines 1-3, scoring mechanism is used to model and predict the risks (based on the available data). A filter is applied to determine only those risks above a threshold value.   This will then offer results in the form of one or more diagnoses that have some quantified degree of probability ascribed to them; col. 5, lines 1-7 and lines 41-54, healthcare supply provisioning engine 102 uses a predictive healthcare demand model 104 and a predictive healthcare supply model 106 to determine at risk tasks. At risk tasks are those tasks that may not be performed by a given healthcare supply in response to a given healthcare demand; col. 10, lines 38-50);
a medical resource and supply monitoring logic module configured to receive location data from the presence detection sensors, analyze medical resource and supply real-time location and availability, automatically assign a medical resources and supplies to the plurality of patients in response to the patient stratified risks and availability of the medical resources and supplies (see col. 20, lines 4-33, monitoring is performed using devices such as biometric sensors of stress or fatigue, especially mental fatigue, or if those are not available, at least cameras and microphones to capture visual and audio information that can help estimate capacity risk, and therefore whether a tipping point has been reached, of a particular healthcare provider ... Using RFID and/or other techniques, instructions and tracking information can be issued and/or received from the robot to direct the robot to the proper place for obtaining required information; col. 23, lines 43-52, the RFID tag is sensed by a sensor in room 1402, which identifies healthcare provider 1410 as being in the room. The information can be transmitted to healthcare provisioning engine 102 in any of a number of ways).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Avinash to add a medical resource and supply monitoring logic module in Avinash’s system as taught by Rajasenan above.  The modification would have been obvious because one of ordinary skill would be motivated to improve efficiency in providing healthcare services as suggested by Rajasenan (see col. 2, lines 16-22).
But Avinash and Rajasenan fail to explicitly teach a risk logic module configured to apply the at least one predictive model to the clinical and non-clinical data to determine at least one risk score associated with the at least one patient, and4Application No.: 14/682,557Attorney Docket No.: PCCI-PO004US-CIP to stratify the patient's risk associated with the at least one patient related to the at least one medical condition in response to the risk score.
However, Fung teaches a risk logic module configured to apply the at least one predictive model to the clinical and non-clinical data to determine at least one risk score associated with the at least one patient, and4Application No.: 14/682,557Attorney Docket No.: PCCI-PO004US-CIP to stratify the patient's risk associated with the at least one patient related to the at least one medical condition in response to the risk score (see Fig. 2, elements 204 and 206, risk score; paragraphs [0027], prediction results can be used to stratify at risk patients into different categories who need specific types of preventive intervention; [0034], risk score may be determined by training a predictive model with historical information (or features extracted from the patient data).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Avinash to add a risk logic module in Avinash’s system as taught by Fung above.  The modification would have been obvious because one of ordinary skill would be motivated to to facilitate interpretation, risk assessment and/or clinical decision support as suggested by Fung (see paragraph [0009]).

As to claim 15, which incorporates the rejection of claim 10, Rajasenan teaches a plurality of RFID sensors configured to detect a plurality of RFID tags associated with the plurality of patients to enable real-time tracking location and status (see col. 23, lines 43-52, the RFID tag is sensed by a sensor in room 1402, which identifies healthcare provider 1410 as being in the room; col. 20, lines 4-33, using RFID and/or other techniques, instructions and tracking information can be issued and/or received from the robot to direct the robot to the proper place for obtaining required information).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Avinash to add a real-time tracking location and status in Avinash’s system as taught by Rajasenan above.  The modification would have been obvious because one of ordinary skill would be motivated to improve efficiency in providing healthcare services as suggested by Rajasenan (see col. 2, lines 16-22).

As to claim 16, Rajasenan teaches wherein the data presentation module is configured to display a list of nurses, and work status and location of each nurse (see col. 7, lines 42-52, nursing staff, nurse practitioners; col. 10, lines 24-37, schedule resources throughout the healthcare facility to maximize the number of prioritized value tasks). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Avinash to add a medical resource and supply monitoring logic module in Avinash’s system as taught by Rajasenan above.  The modification would have been obvious because one of ordinary skill would be motivated to improve efficiency in providing healthcare services as suggested by Rajasenan (see col. 2, lines 16-22).

As to claim 17, Rajasenan teaches wherein the medical resource and supply monitoring 15 logic module is configured to automatically determine the status of medical resources and supplies in response to the detected locations of the medical resources and supplies in relation to detected locations of the plurality of patients (see col. 7, lines 42-52, nursing staff, nurse practitioners; col. 10, lines 24-37, schedule resources throughout the healthcare facility to maximize the number of prioritized value tasks). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Avinash to add a medical resource and supply monitoring logic module in Avinash’s system as taught by Rajasenan above.  The modification would have been obvious because one of ordinary skill would be motivated to improve efficiency in providing healthcare services as suggested by Rajasenan (see col. 2, lines 16-22).

10.    Claims 12, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Avinash et al. (US 2004/0122708A A1, hereinafter referred to as Avinash), in view of Rajasenan (US 8,515, 777 B1, hereinafter referred to as Rajasenan), and further in view of Fung et al. (US 2011/0202486 A1, hereinafter referred to as Fung), and Kozuch et al (US 2012/0084092 A1, hereinafter referred to as Kozuch).

As to claim 12, which incorporates the rejection of claim 10, Avinash, and Rajasenan fail to explicitly teach wherein the risk logic module further comprises a disease identification logic module configured to analyze the clinical and non-clinical data associated 63 DAL:916602.1 with a particular patient and identify the at least one medical condition associated with the patient.  
However Kozuch teaches wherein the risk logic module further comprises a disease identification logic module configured to analyze the clinical and non-clinical data associated 63 DAL:916602.1 with a particular patient and identify the at least one medical condition associated with the patient (see paragraph [0049], the network will then search for anomalous rates of change of similar symptoms or illness against a population in either a local, regional, or national area. Once these symptoms reach a threshold rate of change, which usually indicates how fast the symptom or disease is spreading, an alert is sent to all hospitals in the system or the Center for Disease Control (CDC) 340…). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Avinash to add a disease identification logic module in Avinash’s system as taught by Kozuch above.  The modification would have been obvious because one of ordinary skill would be motivated to provide useful and accurate information on the frequency and causes of variations in patient care. as suggested by Kozuch (see paragraph [0044]).
As to claim 14, which incorporates the rejection of claim 10, Avinash, Rajasenan, and Fung fail to explicitly teach wherein the risk logic module further comprises an 10 artificial intelligence logic module configured to detect, analyze, and verify trends indicated in the clinical and non-clinical data and modify the plurality of weighted risk variables and risk thresholds in response to detected and verified trends indicated in the clinical and non-clinical data.
However Kozuch teaches wherein the risk logic module further comprises an 10 artificial intelligence logic module configured to detect, analyze, and verify trends indicated in the clinical and non-clinical data and modify the plurality of weighted risk variables and risk thresholds in response to detected and verified trends indicated in the clinical and non-clinical data (see paragraphs [0048]-[0049], an artificial intelligence engine 250 to "learn" about all the multitude of variations in symptoms and risk factors for that particular illness; [0061]-[0065]). 15 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Avinash to add a disease identification logic module in Avinash’s system as taught by Kozuch above.  The modification would have been obvious because one of ordinary skill would be motivated to provide useful and accurate information on the frequency and causes of variations in patient care. as suggested by Kozuch (see paragraph [0044]).

11.      Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Avinash et al. (US 2004/0122708 A1, hereinafter referred to as Avinash), in view of Rajasenan (US 8,515, 777 B1, hereinafter referred to as Rajasenan), and further in view of Fung et al. (US 2011/0202486 A1, hereinafter referred to as Fung), and MacDonald (US 2010/0189236 A1, hereinafter referred to as MacDonald).

As to claim 11, Avinash, Rajasenan and Fung fail to explicitly teach wherein the specified device is selected from the group consisting of a mobile telephone, a laptop, a desktop computer, and a display monitor.
However, MacDonald teaches wherein the specified device is selected from the group consisting of a mobile telephone, a laptop, a desktop computer, and a display monitor (see paragraph [0023], the computer device can be a desktop computer, a laptop computer, a handheld computer, such as a smart phone, or another type of device configured to communicate information to the selected telecommunications network). 20 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Avinash, to add a specified device in Avinash’s system as taught by MacDonald above.  The modification would have been obvious because one of ordinary skill would be motivated to enhance security as suggested by MacDonald (see paragraph [0023]).

12.      Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Avinash et al. (US 2004/0122708A1, hereinafter referred to as Avinash), in view of Rajasenan (US 8,515, 777 B1, hereinafter referred to as Rajasenan), and further in view of Fung et al. (US 2011/0202486 A1, hereinafter referred to as Fung), and Gotthardt (US 2011/0225114 A1, hereinafter referred to as Gotthardt).

As to claim 13, Avinash, Rajasenan and Fung fail to explicitly teach wherein the risk logic module further comprises a natural 5 language processing and generation logic module configured to process and analyze clinical and non-clinical data expressed in natural language, and to generate an output expressed in natural language.
However Gotthardt teaches wherein the risk logic module further comprises a natural 5 language processing and generation logic module configured to process and analyze clinical and non-clinical data expressed in natural language, and to generate an output expressed in natural language (see paragraphs [0020]-[0021], natural language text is hard to evaluate and process automatically due to the tremendous diversity of syntactically correct expressions which can be used (and are used in practice) to describe a particular semantic concept, e.g. a symptom).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kozuch, Rajasenan and Fung with the teaching of Gotthardt to predictably achieve a health record system that processes data using NLP for the benefit of more accurate understanding of the medical data. 

13.       Claims 18, 20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kozuch et al (US 2012/0084092, hereinafter referred to as Kozuch), in view of Rajasenan (US 8,515, 777 B1, hereinafter referred to as Rajasenan). 

As to claim 18, Kozuch teaches a holistic hospital patient care and management method, comprising:
receiving real-time patient data including clinical and non-clinical data associated with a
plurality of patients admitted to a hospital (see paragraphs [0039]-[0046]…an integrated personalized patient health record 200 including a system to enter patient data through electronic questionnaires.  Initially, a patient will register on the site to establish an account and will submit contact information, respond to security questions, provide the names of doctors and specialists, and furnish any important information such as medical insurance numbers, emergency contacts and demographic information); and
presenting a list of medical resource and supply location and status information on a
specified device (see paragraphs [0027], results may be displayed on an output device connected to any of the general-purpose or networked computers, or transmitted to a remote device for output or display; [0038], display of patient inputs and support features in a personal health record module 110). 
But Kozuch fails to explicitly teach:
applying a set of at least one predictive model using clinical and social factors derived from the patient data to extract and translate both structured and unstructured information about the patient's clinical and non-clinical data to identify at least one patient having at least one medical condition requiring medical care; 
receiving real-time location data from a plurality of RFID sensors configured to detect a plurality of RFID tags associated with a plurality of medical resources and supplies; and
analyzing medical resource and supply real-time location data, and automatically assigning the medical resources and supplies to the at least one patient.
However, Rajasenan teaches:
applying a set of at least one predictive model using clinical and social factors derived from the patient data to extract and translate both structured and unstructured information about the patient's clinical and non-clinical data to identify at least one patient having at least one medical condition requiring medical care  (see Fig.1, elements 104 and 106, col. 4, lines 7-28; col. 7, lines 65-67 to col. 8, lines 1-3, scoring mechanism is used to model and predict the risks (based on the available data). A filter is applied to determine only those risks above a threshold value.   This will then offer results in the form of one or more diagnoses that have some quantified degree of probability ascribed to them; col. 5, lines 1-7 and lines 41-54, healthcare supply provisioning engine 102 uses a predictive healthcare demand model 104 and a predictive healthcare supply model 106 to determine at risk tasks. At risk tasks are those tasks that may not be performed by a given healthcare supply in response to a given healthcare demand; col. 10, lines 38-50);
receiving real-time location data from a plurality of RFID sensors configured to detect a
plurality of RFID tags associated with a plurality of medical resources and supplies (see 
col. 14, sensors (e.g., RFID) that can determine if a particular person's badge or tag is in the facility; col. 20, lines 23-33…Using RFID and/or other techniques, instructions and tracking information can be issued and/or received from the robot to direct the robot to the proper place for obtaining required information; col. 23, lines 43-52); and
analyzing medical resource and supply real-time location data, and automatically assigning the medical resources and supplies to the at least one patient (see col. 8, lines 18-28…analyzes workload of healthcare supply resources to determine whether tipping points are being reached…; col. 20, lines 4-33, monitoring is performed using devices such as biometric sensors of stress or fatigue, especially mental fatigue, or if those are not available, at least cameras and microphones to capture visual and audio information that can help estimate capacity risk, and therefore whether a tipping point has been reached, of a particular healthcare provider ... Using RFID and/or other techniques, instructions and tracking information can be issued and/or received from the robot to direct the robot to the proper place for obtaining required information; col. 23, lines 43-52, the RFID tag is sensed by a sensor in room 1402, which identifies healthcare provider 1410 as being in the room. The information can be transmitted to healthcare provisioning engine 102 in any of a number of ways).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Kozuch to add a predictive model, real-time location data, and an analysis of medical resource and supply real-time location data to the Kozuch’s system as taught by Rajasenan above.  The modification would have been obvious because one of ordinary skill would be motivated to improve efficiency in providing healthcare services as suggested by Rajasenan (see col. 2, lines 16-22).

As to claim 20, which incorporates the rejection of claim 18, Kozuch teaches wherein the risk logic module further comprises a disease identification logic module configured to analyze the clinical and non-clinical data associated 63 DAL:916602.1 with a particular patient and identify the at least one medical condition associated with the patient (see paragraph [0049], the network will then search for anomalous rates of change of similar symptoms or illness against a population in either a local, regional, or national area. Once these symptoms reach a threshold rate of change, which usually indicates how fast the symptom or disease is spreading, an alert is sent to all hospitals in the system or the Center for Disease Control (CDC) 340…). 

As to claim 22, which incorporates the rejection of claim 18, Kozuch teaches wherein the risk logic module further comprises an 10 artificial intelligence logic module configured to detect, analyze, and verify trends indicated in the clinical and non-clinical data and modify the plurality of weighted risk variables and risk thresholds in response to detected and verified trends indicated in the clinical and non-clinical data (see paragraphs [0048]-[0049], an artificial intelligence engine 250 to "learn" about all the multitude of variations in symptoms and risk factors for that particular illness; [0061]-[0065]). 15 

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kozuch et al (US 2012/0084092, hereinafter referred to as Kozuch), in view of Rajasenan (US 8,515, 777 B1, hereinafter referred to as Rajasenan), and further in view of MacDonald (US 2010/0189236 A1, hereinafter referred to as MacDonald).

As to claim 19, MacDonald teaches wherein the specified device is selected from the group consisting of a mobile telephone, a laptop, a desktop computer, and a display monitor (see paragraph [0023], the computer device can be a desktop computer, a laptop computer, a handheld computer, such as a smart phone, or another type of device configured to communicate information to the selected telecommunications network). 20 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Kozuch and Rajasenan with the teaching of MacDonald to add a specified device as shown above. One would have been motivated to combine the teachings of Kozuch and Rajasenan with the teaching of MacDonald to add a specified device as shown above to have a caller identification information is associated with the member's telephone that is located within the selected telecommunications network. 

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kozuch et al (US 2012/0084092, hereinafter referred to as Kozuch), in view of Rajasenan (US 8,515, 777 B1, hereinafter referred to as Rajasenan), and further in view of Gotthardt (US 2011/0225114 A1), hereinafter referred to as Gotthardt).
As to claim 21, Gotthardt teaches wherein the risk logic module further comprises a natural 5 language processing and generation logic module configured to process and analyze clinical and non-clinical data expressed in natural language, and to generate an output expressed in natural language (see paragraphs [0020]-[0021], natural language text is hard to evaluate and process automatically due to the tremendous diversity of syntactically correct expressions which can be used (and are used in practice) to describe a particular semantic concept, e.g. a symptom).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Kozuch to add a risk logic module in Kozuch’s system as taught by Gotthardt above.  The modification would have been obvious because one of ordinary skill would be motivated to provide for an improved decision support system as suggested by Gotthardt (see paragraph [0009]).
   
(3)  Response to Arguments
Appellant Arguments filed in the Appeal Brief on 28 April 2022 are not persuasive.

Appellant argues: 
Argument 1

 Claim 1 Is Patentable Over Kozuch-Rajasenan-Fung Under 35 U.S.C. §103
Appellant appears to assert that nowhere does Kozuch disclose or suggest "at least one predictive model including a plurality of weighted risk variables and risk thresholds in consideration of the clinical and non-clinical data and configured to identify at least one medical condition associated with each of the plurality of patients." 

Examiner’s response:

Examiner respectfully disagrees.   As specified in the office action, Rajasenan (US 8,515,777 B1) and not Kozuch ((US 2012/0084092 A1), teaches:  
In Fig. 1, elements 104 and 106.   
In column 5, lines 1-9, a healthcare supply provisioning engine 102 uses a predictive
healthcare demand model 104 and a predictive healthcare supply model 106 to
determine at risk tasks. At risk tasks are those tasks that may not be performed by a
given healthcare supply in response to a given healthcare demand..  Using the broadest reasonable interpretation, Examiner interprets the predictive healthcare supply model as the claimed predictive model.
In columns 7-8, lines 65-67 to lines 1-8, a scoring mechanism is used to model and
predict the risks (based on the available data) ... risks above a threshold value. This will
then offer results in the form of one or more diagnoses that have some quantified
degree of probability ascribed to them.  Using the broadest reasonable interpretation, Examiner interprets the “diagnoses” to correspond to claimed “to identify a medical condition.”  Therefore, Rajasenan teaches the limitation.  

Argument 2
Appellant appears to assert that Rajasenan does not use a predictive model that is targeting a particular condition or illness as required by the claim. Specifically, Rajasenan does not disclose or suggest “at least one predictive model including a plurality of weighted risk variables and risk thresholds in consideration of the clinical and non-clinical data and configured to identify at least one medical condition associated with each of the plurality of patients.”

Examiner’s response:
Examiner respectfully disagrees.  As specified in the office action, Rajasenan teaches: 
In Fig. 1, elements 104 and 106.  In Fig 11, and columns 29-34, Rajasenan does teach parametric tuning applied to the predictive model.  Therefore, Rajasenan does teach a predictive model that is tuned into a particular condition or illness.
In column 5, lines 1-9, a healthcare supply provisioning engine 102 uses a predictive healthcare demand model 104 and a predictive healthcare supply model 106 to determine at risk tasks. At risk tasks are those tasks that may not be performed by a given healthcare supply in response to a given healthcare demand.
In columns 7-8, lines 65-67 to lines 1-8, a scoring mechanism is used to model and predict the risks (based on the available data) …risks above a threshold value. This will then offer results in the form of one or more diagnoses that have some quantified degree of probability ascribed to them. Therefore, Rajasenan teaches the limitation.  

Argument 3
Appellant appears to assert that Rajasenan lacks yet another limitation recited in claim 1: “a plurality of RFID sensors configured to detect a plurality of RFID tags associated with a plurality of medical resources and supplies to enable real-time tracking location and status.” The only instances in which Rajasenan teaches using sensors such as RFID is to detect the presence of hospital personnel (col.14 IL.8-10), or to direct a robot to navigate to the proper location (col.20 11.24-27). Rajasenan does not disclose or suggest the real-time tracking of medical resources and supplies.

Examiner’s response:
Examiner respectfully disagrees.  As specified in the office action, Rajasenan does teach: a plurality of RFID sensors configured to detect a plurality of RFID tags associated with a plurality of medical resources and supplies to enable real-time tracking location and status (see col. 23, lines 43-52, the RFID tag is sensed by a sensor in room 1402, which identifies healthcare provider 1410 as being in the room).
Rajasenan does teach the real-time tracking of medical resources and supplies (col 5, lines 55-59….; and col. 15, lines 15-18…. real-time healthcare clinical surveillance related to healthcare supply includes monitoring a healthcare provider's workload (healthcare tasks based on patients, or any other work directly or indirectly related to 20
patient care, including administrative work) to determine if his or her tipping point has been reached).  Therefore, Rajasenan teaches the limitation.  

Argument 4
Appellant respectfully submits that the combination of Kozuch, Rajasenan, and Fung
(Fung discloses a framework for predicting the development of a particular cardiovascular condition in a patient using a predictive model) is improper because the Examiner relies on information gleaned solely from Appellants’ specification. MPEP § 2142 states that “impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art” and not from only Appellants’ disclosure.

Examiner’s response:
Examiner respectfully disagrees.  Per MPEP, "[a]ny judgment on obviousness is in a
sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes
into account only knowledge which was within the level of ordinary skill in the art at the
time the claimed invention was made and does not include knowledge gleaned only
from applicant's disclosure, such a reconstruction is proper."
Examiner did rely on the teaching of the prior arts which is within the level of ordinary in
the art at the time the claimed invention was made and does not include knowledge
gleaned from applicant's disclosure (see Fung (US 2011/0202486 A1), paragraph
[0009] for the motivation).
Appellant's assertion disregards the Examiner's finding that it would have been obvious
to one of ordinary skill in the art before the effective filing of the claimed invention “to modify the combination system of Kozuch and Rajasenan to add a risk logic module in the combination system of Kozuch and Rajasenan, as taught by Fung above. The modification would have been obvious because one of ordinary skill would be motivated to facilitate interpretation, risk assessment and/or clinical decision support as suggested by Fung (see paragraph [0009]).
Appellant asserts "teaching away" but doesn't explain why the references can't be combined in the manner suggested by the rejection, only states that the references are different from one another.

Argument 5

Claim 10 Is Patentable Over Kozuch-Rajasenan-Fung Under 35 U.S.C. §103

Appellant appears to assert that Rajasenan does not disclose or suggest "at least one predictive model using clinical and social factors derived from the patient data to extract and translate both structured and unstructured information about the patient's clinical and non-clinical data to identify at least one patient having at least one medical condition requiring medical care."

Examiner’s response:
Examiner respectfully disagrees.   As specified in the office action, Rajasenan does teach: 
In Fig. 1, elements 104 and 106.  In column 5, lines 1-9, a healthcare supply provisioning engine 102 uses a predictive healthcare demand model 104 and a predictive healthcare supply model 106 to determine at risk tasks. At risk tasks are those tasks that may not be performed by a given healthcare supply in response to a given healthcare demand.
In columns 7-8, lines 65-67 to lines 1-8, a scoring mechanism is used to model and
predict the risks (based on the available data) ... risks above a threshold value. This will
then offer results in the form of one or more diagnoses that have some quantified
degree of probability ascribed to them.  
Rajasenan teaches the limitation. However, Kozuch ((US 2012/0084092 A1) was not used in the rejection of claim 10.  Therefore, independent claim 10 is not patentable over Avinash in combination with Rajasenan and Fung. 

Argument 6

 Claim 18 Is Patentable Over Kozuch-Rajasenan Under 35 U.S.C. §103

Argument 6
Appellant appears to assert that nowhere does Kozuch disclose or suggest "applying a set of at least one predictive model using clinical and social factors derived from the patient data to extract and translate both structured and unstructured information about the patient's clinical and non-clinical data to identify at least one patient having at least one medical condition requiring medical care."  
Kozuch does not having anything to do with patients in a healthcare setting and the prediction of which patients who are most at risk of developing a certain adverse condition. Kozuch does not disclose using a predictive model. 

Examiner’s response:
Examiner respectfully disagrees.   As specified in the office action, Rajasenan (US 8,515,777 B1) does teach: 
In Fig. 1, elements 104 and 106.  In column 5, lines 1-9, a healthcare supply provisioning engine 102 uses a predictive healthcare demand model 104 and a predictive healthcare supply model 106 to determine at risk tasks. At risk tasks are those tasks that may not be performed by a given healthcare supply in response to a given healthcare demand.
In columns 7-8, lines 65-67 to lines 1-8, a scoring mechanism is used to model and
predict the risks (based on the available data) ... risks above a threshold value. This will
then offer results in the form of one or more diagnoses that have some quantified
degree of probability ascribed to them.  
In column 11, lines 1-16…the past data can be determined by looking up diagnoses according to symptoms presented by a patient on admission to a healthcare facility...
past data is used to create a predictive healthcare demand model…patient data concerning diagnoses is collected over a time period.
In col. 24, lines 36-45…healthcare facilities 1202, 1204, 1206, and 1208 can collect
and log patient data such as symptoms, diagnoses, schedules, lab reports, etc. to perform efficient healthcare provisioning according to an embodiment over any size, for example, city, state, region, country, world, etc.
Using the broadest reasonable interpretation, Examiner interprets the “diagnoses” to correspond to claimed “to identify a medical condition,” the patient data related to  
log patient data such as symptoms, diagnoses, schedules, lab reports, as “clinical factors” and those related to city, state, region, country, world, etc. as “social factors.’
Therefore, Rajasenan does teach the limitation.  
Kozuch does teach a system that has personal health record module that stores datum associated with health condition. The disease monitoring software program tracks changes in rates of illness and symptoms related to user. The external input module designed for the comprehensive acquisition of external datum. The content creation module creates and stores health condition survey related to user. The clinical decision support tools are linked and patient health records are managed. The environmental and biological risk factors of illnesses are mapped.  However, Kozuch’s a system has something to do with patients in a healthcare setting but Kozuch does not disclose using a predictive model.  As specified in the office action, Rajasenan does teach “using a predictive model.”











For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/ABABACAR SECK/           Examiner, Art Unit 2122                                                                                                                                                                                             



                                                                                                                                                                                               
Conferees:
/KAKALI CHAKI/          Supervisory Patent Examiner, Art Unit 2122                                                                                                                                                                                              

/RYAN M STIGLIC/           Primary Examiner                                                                                                                                                                                            
                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.